DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to Claims 9-10, 13-18 in the submission filed 11/23/2021 are acknowledged and accepted.
     The addition of Claim 20 in the submission filed 11/23/2021 is acknowledged and accepted.

Election/Restrictions
     Applicant’s election without traverse of Invention I in the reply filed on 11/23/2021 is acknowledged.  However, in view of the amendments made to the claims above, the restriction requirement dated 10/26/2021 is hereby withdrawn, and Claims 1-20 will be examined on the merits.

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
     The originally filed drawings were received on 10/22/19.  These drawings are objected to for the following reason(s) as set forth below.
     The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Figure 2- Reference numeral 18.
Figure 3- Reference numeral 18.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
     Claims 1-20 are objected to because of the following informalities:  
Claim 1 recites the limitation "the Greenough type" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-18, 20 are dependent on Claim 1, and hence inherit the deficiencies of Claim 1.
Claim 3 recites the limitation "the range" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the range" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the range" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the fourth mirror" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-18, 20 are dependent on Claim 13, and hence inherit the deficiencies of Claim 13.
Claim 18 recites the limitation "the range" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the Greenough type" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Double Patenting
     Applicant is advised that should Claim 9 be found allowable, Claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
     The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

     Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, the limitations recited in dependent Claim 12 are exactly the same as those of the claim from which it depends from (i.e. Claim 9).  Thus, Claim 12 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1, 6-8, 11, 19, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muchel et al. (U.S. Patent No. 4518231), of record.
     Muchel et al. discloses a microscope (See for example Abstract; Figures 1-2), comprising a first imaging channel having a first beam path (See for example beam path 5 in Figure 1); and a second imaging channel having a second beam path (See for example beam path 4 in Figure 1), wherein the first and second imaging channels are separate channels (See for example 5, 4 in Figure 1); starting from a common reference plane (In the instant case, a horizontal plane connecting elements 7 in Figure 1), the first and second beam paths are parallel to each other (In the instant case, beam paths 5 and 4 are parallel to each other at least between elements 7 and 9, and between elements 10 and 
.

Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

     Claims 2, 4, 9, 12-13, 15-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muchel et al. in view of Mirlay (U.S. Patent Application Publication US 2013/0044369 A1), of record.
     With respect to Claims 2, 4, 9, 12, Muchel et al. discloses the invention as set forth above, except for the microscope having an adjustable stereo angle, or the microscope including an optical assembly configured to set a stereo angle, wherein the optical assembly is configured so that an intersection line of object planes of the first and second imaging channels remains spatially fixed when adjusting the stereo angle.  However, Mirlay teaches a conventional dual objective 3-D stereomicroscope of the Greenough type (See for example Abstract; Figures 3-4), wherein the stereomicroscope includes an optical assembly (See for example 301, 302, 303, 304, 305, 306, 308 in Figure 3) that allows for setting and adjustment of a stereo angle between the pair of objectives (See for example 303, 305 in Figure 3), while maintaining a fixed focal position on the target during setting and adjustment of the stereo angle (See for example Paragraphs 0040-0041).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the microscope have an adjustable stereo angle, or the microscope include an optical assembly configured to set a stereo angle, wherein the optical assembly is configured so that an intersection line of object planes of the first and second imaging channels remains spatially fixed when adjusting the stereo angle, as taught by Mirlay, in the microscope of Muchel et al., to provide variable inter-objective distance which in turn provides a greater degree of 3-dimensional vision.
.

Allowable Subject Matter
     Claims 3, 5, 10, 14, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication US 2017/0199365 A1 to Czaniera.
U.S. Patent No. 4059336 to Hopkins.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
12/2/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872